Name: 1999/462/EC: Commission Decision of 24 June 1999 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of alanycarbe in Annex I to Council Directive 91/414/EEC concerning the placing of plant- protection products on the market (notified under document number C(1999) 1715) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  health;  means of agricultural production;  deterioration of the environment
 Date Published: 1999-07-15

 Avis juridique important|31999D04621999/462/EC: Commission Decision of 24 June 1999 recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of alanycarbe in Annex I to Council Directive 91/414/EEC concerning the placing of plant- protection products on the market (notified under document number C(1999) 1715) (Text with EEA relevance) Official Journal L 180 , 15/07/1999 P. 0049 - 0050COMMISSION DECISIONof 24 June 1999recognising in principle the completeness of the dossier submitted for detailed examination in view of the possible inclusion of alanycarbe in Annex I to Council Directive 91/414/EEC concerning the placing of plant-protection products on the market(notified under document number C(1999) 1715)(Text with EEA relevance)(1999/462/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant-protection products on the market(1), as last amended by Commission Directive 1999/1/EC(2) and in particular Article 6(3) thereof,(1) Whereas Directive 91/414/EEC (hereinafter "the Directive") has provided for the development of a Community list of active substances authorised for incorporation in plant protection products;(2) Whereas the applicant has submitted a dossier for one active substance to Member States' authorities with a view to obtain the inclusion of the active substances in Annex I to the Directive;(3) Whereas a dossier for the active substance alanycarbe was submitted by Otsuka Chemical Co. to the French authorities on 24 July 1995;(4) Whereas the said authorities indicated to the Commission the results of a first examination of the completeness of the dossier with regard to the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive; whereas subsequently, in accordance with the provisions of Article 6(2), the dossiers were submitted by the applicant to the Commission and other Member States;(5) Whereas the dossiers for alanycarbe were referred to the Standing Committee on Plant Health on 18 February 1998;(6) Whereas Article 6(3) of the Directive requires it being confirmed at the level of the Community that each dossier is to be considered as satisfying in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive;(7) Whereas such confirmation is necessary in order to pursue the detailed examination of the dossier as well as in order to open to Member States the possibility of granting provisional authorisation for plant protection products containing this active substance in due respect of the conditions laid down in Article 8(1) of the Directive, and in particular the condition to make a detailed assessment of the active substances and the plant protection products with regard to the requirements of the Directive;(8) Whereas such Decision does not prejudice that further data or information may be requested from the applicant where it would appear during the detailed examination that such information or data are required for a Decision to be taken;(9) Whereas it is understood between the Member States and the Commission that France will pursue the detailed examination for the dossier for alanycarbe;(10) Whereas France will report the conclusions of the examination accompanied by any recommendations on the inclusion or non-inclusion and any conditions related thereto to one Commission as soon as possible and at the latest within a period of one year; whereas on receipt of this report the detailed examination will be continued with the expertise from all Member States within the framework of the Standing Committee on Plant Health;(11) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The following dossier satisfies in principle the data and information requirements provided for in Annex II and, for at least one plant protection product containing the active substance concerned, in Annex III to the Directive, taking into account the uses proposed.1. The dossier submitted by Otsuka Chemical Co. to the Commission and the Member States with a view to the inclusion of alanycarbe as active substance in Annex I to Directive 91/414/EEC and which was referred to the Standing Committee on Plant Health on 18 February 1998.Article 2This Decision is addressed to the Member States.Done at Brussels, 24 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 230, 19.8.1991, p. 1.(2) OJ L 21, 28.1.1999, p. 21.